      Case 2:18-cv-00628-JAM-DB Document 27 Filed 08/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT

 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    EARLIE PATON,                                        No. 2:18-cv-0628 JAM DB P
11                         Plaintiff,
12              v.                                         ORDER
13    R. BROCKENBOROUGH, et al.,
14                         Defendants.
15

16             Plaintiff is a state prisoner, proceeding without counsel, with a civil rights complaint

17   under 42 U.S.C. § 1983. Plaintiff alleges that defendant Martin has violated his rights under the

18   Fourteenth Amendment’s Equal Protection Clause and under the Eighth Amendment. (See ECF

19   No. 1).

20             On August 25, 2020, defendant Martin filed a motion to opt out of the post-screening

21   ADR project. (ECF No. 26). After reviewing the motion, the court finds good cause to grant it.

22             Accordingly, IT IS HEREBY ORDERED that:

23             1. Defendant’s motion to opt out (ECF No. 28) is GRANTED, and the stay of this action

24   is LIFTED, and

25   ////

26   ////

27   ////

28   ////
                                                          1
     Case 2:18-cv-00628-JAM-DB Document 27 Filed 08/28/20 Page 2 of 2

 1           2. Within twenty-one days from the date of this order, defendant shall file a responsive

 2   pleading.

 3   Dated: August 27, 2020

 4

 5

 6

 7   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/pato0628.optout.post.waiver
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                               2
